﻿I have not come to speak about Cuba, I have not come to denounce in this Assembly the attacks to which our small but worthy country has been subjected for 20 years. Nor have I come to wound with unnecessary adjectives the powerful neighbour in his own house.
3.	We have been charged by the Sixth Conference of Heads of State or Government of Non-Aligned Countries to present to the United Nations the results of its deliberations' and the positions to be derived therefrom.
4.	We are 95 countries from all the continents, representing the overwhelming majority of mankind. We are linked by our determination to defend the co-operation among our countries, to ensure free national and social development, sovereignty, security, equality and self- determination. We are associated in our determination to change the present system of international relations, based as it is on injustice, inequality and oppression. In international politics, we act as an independent world factor. Meeting in Havana, the non-aligned movement has just reaffirmed its principles and confirmed its objectives.
5.	The non-aligned countries stress the fact that it is imperative to do away with the enormous inequality that separates the developed from the developing countries. We are struggling to eradicate the poverty, hunger, disease and illiteracy from which hundreds of millions of human beings still suffer. We aspire to a new world order, one based on justice, equity and peace, one that will replace the unjust and unequal system that prevails today in which, as proclaimed in Havana:
"... wealth is still concentrated in the hands of a few powers whose wasteful economies are maintained by the exploitation of the labour as well as the transfer and plunder of the natural and other resources of the peoples of Africa, Asia, Latin America and other regions of the world." 
6.	Among the problems to be debated at the present session of the General Assembly, peace is the first concern. The search for peace also constitutes an aspiration of the movement of non-aligned countries and has been the subject of the attention of the Sixth Conference. But for our countries, peace is indivisible. We want a peace that will equally benefit the large and the small, the strong and the weak, a peace that will embrace all regions of the world and reach all its citizens.
7.	Since its very inception, the movement of non- aligned countries has considered that the principles of peaceful coexistence should be the corner-stone of international relations, should constitute the basis for the strengthening of international peace and security, for the relaxation of tensions and for the expansion of that process to all regions of the world and to all aspects of international relations, and should be universally applied in relations among States. But at the same time, the Sixth Conference considered that these principles of peaceful coexistence also include the rights of peoples under alien and colonial domination to self- determination, independence, sovereignty; respect for the territorial integrity of States; and the right of every country to put an end to foreign occupation and to the acquisition of territory by force, and to select its own social, political and economic system. Only thus can peaceful coexistence be the foundation for all international relations.
8.	This cannot be denied. When we analyse the structure of the world of today, we see that these rights of our peoples are as yet not guaranteed. The non- aligned countries know full well who are our historical enemies. We know whence come the threats and how to combat them. That was why we resolved in Havana to reaffirm that:
. .the quintessence of the policy of non- alignment, in accordance with its original principles and essential character, involved the struggle against imperialism, colonialism and neo-colonialism, apartheid and racism, including Zionism, and all forms of foreign aggression, occupation, domination, interference or hegemony, as well as against great- Power and bloc policies." 
Thus, it will be understood that the Final Declaration of Havana linked the struggle for peace with "political, moral and material support for the national liberation movements and joint efforts to eliminate colonial domination and racial discrimination" 
9.	The non-aligned countries have always attached great importance to the possibility of and the need for detente among the great Powers, and thus the Sixth Conference pointed with great concern to the fact that in the period that elapsed after the Fifth Conference held in Colombo in 1976, a certain stagnation took place in the process of detente, which has continued to be limited both in scope and geographically.
10.	On the basis of that concern, the non-aligned countries—which have made of disarmament and de-nuclearization one of the permanent and most prominent objectives of their struggle and which took the initiative to convene the tenth special session of the General Assembly on disarmament—examined the results of the negotiations on strategic arms and the agreements reached as a result of the second round of Strategic Arms Limitation Talks [SALT]. They consider that those agreements constitute an important step in the negotiations between the two main nuclear Powers and could open up prospects for more comprehensive negotiations leading to general disarmament and the relaxation of international tensions. But those treaties, as far as the non-aligned countries are concerned, are only part of the progress towards peace. Although negotiations between the great Powers constitute a decisive element in the process, the non- aligned countries once again reiterated that the endeavour to consolidate detente and to extend it to all parts of the world, and to avert the nuclear threat, the arms build-up and—in one word—war, was a task in which all the peoples of the world should participate and exercise their responsibilities.
11.	Basing ourselves on the concept of the universality of peace and on the need to associate the search for peace, extended to all countries, with the struggle for national independence, with full sovereignty and with equality among States, we, the Heads of State or Government who met at the Sixth Conference of non- aligned countries in Havana, turned our attention to the most pressing problems in Africa, Asia, Latin America and other regions of the world. It is important to stress that we started from an independent position that was not linked or tied to policies that might stem from the contradictions between the great Powers. If in spite of that approach, which was uncommitted and objective, our review of international events became an anathema hurled against the supporters of imperialism and colonialism, it merely reflects the essential reality of the world of today.
12.	Thus, on starting the analysis of the situation in Africa and after having recognized the progress made in the African peoples' struggle for their emancipation, the Heads of State or Government stressed, as a fundamental problem of the region, the urgency of eliminating from the continent—and especially from southern Africa—all traces of colonialism, racism, racial discrimination and apartheid.
13.	It was indispensable that we should stress the fact that the colonialist and imperialist Powers were continuing their aggressive policies with the aim of perpetuating, regaining or extending their domination and exploitation of the African nations.
14.	And that is precisely the dramatic situation in Africa. The non-aligned countries could not fail to condemn the attacks on Mozambique, on Zambia, on Angola, on Botswana; the threats against Lesotho; the destabilization efforts that are constantly being made in that area; and the role of the racist regimes of Rhodesia and South Africa. The pressing need for Zimbabwe and Namibia to be completely liberated as soon as possible is not just one of the causes of the non-aligned countries or of the most progressive forces of our era; it is laid down in resolutions and agreements adopted by the international community through the United Nations. It implies duties that cannot be shirked and the violation of which must call for international denunciation.
15.	Therefore, when the Heads of State or Government approved the Final Declaration, which condemned by name a group of Western countries— headed by the United States—for their direct or indirect collaboration in the maintenance of South Africa's criminal policy and racist oppression and, on the other hand, recognized the role played by the non-aligned countries, the United Nations, the Organization of African Unity [OAU], the socialist countries and the Scandinavian countries and other democratic and progressive forces in supporting the struggle of the peoples of Africa, it did not involve even the slightest manifestation of ideological leanings; it was simply a true expression of the objective reality. To condemn South Africa without mentioning those who make its criminal policy possible would have been incomprehensible.
16.	More forcibly and urgently than ever, the Sixth Conference expressed the need not only to end the situation in which the right of the peoples of Zimbabwe and Namibia to independence is denied, but also to support the urgent requirement for the black men and women of South Africa to attain a status in which they are to be considered as equal, respected human beings and to guarantee conditions of respect and peace for all the countries of the region.
17.	Continued support for the national liberation movements, the Patriotic Front and the South West Africa People's Organization [SWAPO] was a decision so unanimous that we could almost have foreseen it. And let us state this very clearly now: this is not a case of expressing a unilateral preference for solutions through armed struggle. It is true that the Conference praised the people of Namibia and SWAPO, their sole and authentic representative, for having stepped up the armed struggle and advancing it, and it requested all- out, effective support for that form of combat. But that was due to the fact that the South African racists have slammed the door to any real negotiations, and the efforts to achieve negotiated solutions go no further than mere strategems and manoeuvres.
18.	The attitude towards the decisions taken at the Meeting of Heads of Government of Commonwealth Countries at Lusaka last August to have the United Kingdom Government, as the administering Power for Southern Rhodesia, call a conference to discuss the problems of Zimbabwe, confirmed the fact that the non-aligned countries are not opposed to solutions that may be achieved without armed struggle, so long as they lead to the establishment of a real government representing the majority and the achievement of an independence that is satisfactory to the fighting peoples—and that this be done in accordance with the resolutions of such bodies as the OAU, the United Nations and our own movement of non-aligned countries.
19.	The Sixth Conference once again had to express its regret that General Assembly resolution 1514 (XV), concerning the granting of independence to colonial countries and peoples, has not been applied in Western Sahara. We should recall that the decisions of the non- aligned countries and the resolutions of the United Nations—more specifically General Assembly resolution 33/31—have all reaffirmed the inalienable right of the people of Western Sahara to self-determination and independence. Cuba feels a special responsibility with regard to this problem since it was a member of the United Nations Visiting Mission to Western Sahara, sent in 1975 to investigate the situation in the Territory, which enabled our representatives to verify the total desire of the Saharan people for self-determination and independence. We repeat here that the position of the non-aligned movement is not one of antagonism towards any country. Nothing but the application of our principles and the agreements of the United Nations should be seen in our welcoming the conclusion of the agreement between the Islamic Republic of Mauritania and the Frente POLISARIO and the decision of the Republic of Mauritania to withdraw its forces from the territory of Western Sahara, as well as its deploring the extension of Morocco's armed incursion into the southern part of Western Sahara previously administered by Mauritania. Therefore, the Conference expressed its hope that the special committee established at the sixteenth ordinary session of the Assembly of Heads of State and Government of the OAU would provide a guarantee that the people of the Sahara would be allowed to exercise their right to self-determination and independence as soon as possible.
20.	That same principle and that same position determined the resolutions on Mayotte and the Malagasy islands and the need for them to be reintegrated in the Comoros and Madagascar, respectively.
21.	There can be no doubt that the problem of the Middle East has become one of the situations that give rise to the greatest concern and worry in the world today. The Sixth Conference examined it in its twofold dimension. On the one hand, the Conference reaffirmed that Israel's determination to continue its policy of aggression, expansionism and colonial settlement in the occupied territories, with the support of the United States, constitutes a serious threat to world peace and security. The Conference also examined the problem from the point of view of the rights of the Arab peoples and the Palestinian question.
22.	For the non-aligned countries, the Palestinian question is the very crux of the problem of the Middle East. Both questions form an integral whole and neither can be settled separately.
23.	The basis for a just peace in the region starts with the total and unconditional withdrawal by Israel from all the occupied Arab territories and provides for the return to the Palestinian people of all their occupied territories and the restoration of their inalienable national rights, including their right to return to their homeland, to self-determination and to the establishment of an independent State in Palestine, in accordance with General Assembly resolution 3236 (XXIX). This implies that all measures taken by Israel in the occupied Palestinian and other Arab territories, such as the establishment of colonies or settlements in Palestinian and other Arab territories—whose immediate dismantlement is a prerequisite for the solution of the problem—are all illegal, null and void.
24.	As I stated in my inaugural address to the Sixth Conference. We are not fanatics. The revolutionary movement has always learned to hate racial discrimination and pogroms of any kind. From the bottom of our heart, we repudiated the merciless persecution and genocide that the Nazis once visited on the Jews, but there's nothing in recent history that parallels it more closely than the dispossession, persecution and genocide that imperialism and Zionism are currently practising against the Palestinian people. Pushed off their land, expelled from their own country, scattered throughout the world, persecuted and murdered, the heroic Palestinians are a vivid example of sacrifice and patriotism, living symbols of the most terrible crime of our era." 
25.	Can anyone be surprised that the Conference, for reasons that stemmed not from any political prejudice, but rather from an objective analysis of the facts, felt called upon to note that the United States policy, in aligning itself with Israel and in supporting it and working to obtain partial solutions that are favourable to Zionist aims and to guarantee the fruits of Israeli aggression at the expense of the Palestinian Arab people and the entire Arab nation, played a major role in preventing the establishment of a just and comprehensive peace in the region?
26.	The facts, and only the facts, led the Conference to condemn the policy and manoeuvres of the United States in that region.
27.	When the Heads of State or Government arrived at the consensus which condemned the Camp David agreements and the Egyptian-Israeli Treaty of March 1979, their formulations had been preceded by long hours of detailed study and fruitful exchanges which allowed the Conference to consider those treaties not only as a complete abandonment of the cause of the Arab countries, but also as an act of complicity with the continuing occupation of Arab territories. The terms are hard, but they are true and just. It is not the Egyptian people who have been subjected to the judgement of the organs of the movement of non-aligned nations. The Egyptian people command the respect of each and every one of our countries, and enjoy the solidarity of all our peoples. The same voices that were raised to denounce the Camp David agreements and the Egyptian-Israeli Treaty eulogized and praised Gamal Abdel Nasser, a founder of the movement and one of those who upheld the fighting traditions of the Arab nation. No one ignores and no one will ever be unaware of Egypt's historic role in Arab culture and development or its merit as a founding nation and a driving force in the movement of non-aligned countries.
28.	The Conference also gave its attention to the problems of South-East Asia. The growing conflicts and tensions that have been created in the region are a threat to peace that must be avoided.
29.	Similar concern was expressed by the Sixth Conference of Heads of State or Government regarding the situation in the Indian Ocean. The Declaration adopted eight years ago by the General Assembly proclaiming the Indian Ocean a zone of peace has not been fulfilled. The military presence in the region has not been reduced; it is growing. Military bases have reached as far as South Africa and are also serving as a means for surveillance of the African liberation movements. The talks between the United States and the Soviet Union are still suspended despite the recent agreements between the two countries to discuss their resumption. All this led to the Sixth Conference's invitation to all States concerned to work effectively to fulfil the objectives of the Declaration of the Indian Ocean as a Zone of Peace.
30.	The Sixth Conference also analysed other issues of regional and world interest such as those touching on European security and co-operation, the problem of the Mediterranean and the tensions that still exist there and that now have been increased as a result of Israel's aggressive policy and the support given it by certain imperialist Powers. The Conference also studied the situation in Cyprus, an island still partially occupied by foreign troops, and Korea, which is still divided despite the Korean people's desire for the peaceful reunification of their homeland. This led the non-aligned countries to reaffirm and broaden resolutions of solidarity aimed at fulfilling the aspirations of both peoples.
31.	It would be impossible to refer to all the political decisions of the Sixth Conference. If we were to do so, we would be unable to touch upon what we consider to be one of the most fundamental aspects of that Conference, namely, its economic projection, the clamour of the developing countries, who have had enough of backwardness and of the suffering it engenders. Cuba, as the host country, will present to all members of the international community copies of the Conference's Final Declaration and additional resolutions. But, before informing this Assembly of how the non-aligned countries view the world economic situation, which demands they make and which hopes they nurture, perhaps I will be allowed to take a few minutes more to inform you of what the Final Declaration's approach was concerning Latin American issues of the moment.
32.	The fact that the Sixth Conference was held in a Latin American country allowed the Heads of State or Government meeting there to recall that the peoples of that region started their efforts to obtain independence at the very beginning of the nineteenth century. They also did not forget, as it is said in the Declaration, that "Latin America is one of the regions of the world that historically has greatly suffered from the aggression of United States and European imperialism, colonialism and neo-colonialism" 
33.	The participants in the Conference were forced to point out that in that area of struggle, remnants of colonialism, neo-colonialism and national oppression still remain; thus the Conference spoke out in favour of the eradication of colonialism in all its forms and manifestations; it condemned the presence of foreign military bases in Latin America and the Caribbean, such as those in Cuba and Puerto Rico, and again demanded that the Government of the United States and the other colonial Powers restore to those countries that part of their territories occupied by those bases against the will of the peoples concerned.
34.	The experience lived through in other areas led the Heads of State or Government to reject and condemn any attempt to create a so-called' 'security force" in the Caribbean, a neo-colonial mechanism incompatible with the sovereignty, peace and security of the countries there.
35.	In seeking the restoration of the Malvinas Islands to the Argentine Republic and in reaffirming its support for the inalienable rights of the people of Belize to self-determination, independence and territorial integrity, the Conference once again corroborated what its Declaration had defined as the very "quintessence of the policy of non-alignment". It welcomed the fact that as of 1 October the Panama Canal Treaties between the Republic of Panama and the United States would come into force; it gave its full support to those Treaties and it called for their full observance in letter and spirit; furthermore it called on all the States of the world to accede to the Protocol of the Treaty Concerning the Permanent Neutrality of the Panama Canal.
36.	Despite all the pressures, threats and flattery that were brought to bear, and despite the obstinacy of the United States Government in demanding that the issue of Puerto Rico be considered an internal problem of the United States, the Heads of State or Government reiterated their solidarity with the struggle of the Puerto Rican people and their inalienable right to self- determination, independence and territorial integrity, and called upon the Government of the United States of America to refrain from any political or repressive manoeuvres tending to perpetuate the colonial status of that country.
37.	No more appropriate tribute than this could be paid to the Latin American traditions of freedom and to the heroic people of Puerto Rico who in these last few days have just celebrated another anniversary of the "Cry of Lares", which expressed their indomitable will for freedom over a century ago.
38.	When referring to the Latin American reality, the Heads of State or Government, who had already analysed the significance of the liberating process in Iran, could not fail to refer to the revolutionary upheaval in Grenada and the remarkable victory of the people of Nicaragua and their vanguard, the Sandinist National Liberation Front, and emphasize the enormous historic significance of that event for the peoples of Latin America and of the world. The Heads of State or Government also stressed something new in Latin American relations, something that sets an example to other regions of the world, namely the way in which the Governments of Panama, Costa Rica and Mexico, as well as the member countries of the sub regional Andean Pact, Bolivia, Colombia, Ecuador, Peru and Venezuela, acted in unison and solidarity to achieve a just solution to the Nicaraguan problem, as well as Cuba's traditional solidarity with the cause of that people.
39.	I confess that these considerations on Latin America would alone have justified the Cuban people's efforts and the concern of the hundreds of thousands of men and women of our country who were determined to enable Cuba worthily to welcome the fraternal nations of the movement of non-aligned countries at the Havana Conference, but for Cuba there was much more than this—there was something which, on behalf of our people, we would like to thank this Assembly for in this forum of the United Nations. In Havana the Cuban people's right to choose their political and social system was supported, as was their claim to the territory occupied by the naval base of Guantanamo, and furthermore the unjust blockade, with which the United States Government continues its efforts to isolate the Cuban revolution, seeking to destroy it, was condemned.
40.	We deeply appreciate the universal acclaim given to the non-aligned movement's recent denunciation in Havana of the hostile acts, pressure and threats against Cuba by the United States, declaring them to be a flagrant violation of the Charter of the United Nations and of the principles of international law. They are also a threat to world peace. Once again we reply to our brothers, assuring the international community that Cuba will remain true to the principles of international solidarity.
41.	History teaches us that when a people, freeing itself from a colonial or neo-colonial system, obtains its independence, that is at one and the same time the last act in a lengthy struggle and the first one in a new and arduous battle, for the independence, sovereignty and freedom of our peoples, who are apparently free, are constantly threatened by foreign control over our natural resources, financial impositions by official international bodies and by the precarious situation of our economies, all of which reduce the fullness of our sovereignty.
42.	For this reason, at the very beginning of their analysis of the world economic problems, the Heads of State or Government:
"...once again solemnly emphasized the paramount importance of consolidating political independence by economic emancipation. They therefore reiterated that the existing international economic system runs against the basic interests of the developing countries, is profoundly unjust and incompatible with the development of the non-aligned and other developing countries, nor does it contribute to the elimination of the economic and social evils that afflict these countries...". 
Furthermore they went on to emphasize:
"...the historic mission that the Movement of Non- Aligned Countries should play in the struggle to attain the economic and political independence of all developing countries and peoples, to exercise their full and permanent sovereignty and control over their natural and all other resources and economic activities, and to promote a fundamental restructuring of the world economy through the establishment of the New International Economic Order"
in order to conclude that:
"...the struggle to eliminate the injustice of the existing international economic system and to establish the New International Economic Order is an integral part of the people's struggle for political, economic, cultural and social liberation." 
43.	I do not have to show or prove here how profoundly unjust and incompatible with the development of the under-developed countries the existing international economic system is, The figures are already so well known that it is unnecessary for us to repeat them here. There are discussions on whether there are only 400 million undernourished people in the world or whether the figure has once again risen to 450 million, as certain, international documents state; but 400 million hungry men and women already constitute too heavy an accusation.
44.	What nobody doubts is that all the hopes that have been raised in the developing countries appear to have been dashed and extinguished at this close of the Second United Nations Development Decade.
45.	The Director-General of FAO has acknowledged that:
". ..progress is still disappointingly slow in relation to the long-term development goals contained in the International Development Strategy, in the Declaration and the Programme of Action on the establishment of the New International Economic Order and in the resolution of the World Food Conference and in several subsequent conferences."
46.	We are still far from having achieved the modest 4 per cent per annum average increase in the developing countries' food and agricultural production which was proposed 10 years ago in order to solve some of the most pressing problems of world hunger and approach consumption levels that are still low. As a result of this, the developing countries' food imports, which right now constitute a factor aggravating their unfavourable balance of payments, will soon—according to FAO figures—reach unmanageable proportions. In the face of this, official commitments of foreign aid to agriculture in the developing countries are falling off.
47.	This panorama cannot be prettied up. Certain official documents sometimes reflect circumstantial increases in the agricultural production of some areas of the under-developed world or stress the cyclical price increases registered by some agricultural items, but these are cases of transitory advances and of short-lived advantages. The developing countries' agricultural export revenues are still unstable and insufficient to meet their import needs in food, fertilizers and other items required to raise their own production. The per capita food production in Africa in 1977 was 11 per cent below that of 10 years earlier.
48.	If backwardness in agriculture is perpetuated, the process of industrialization has also not advanced. And it cannot advance because, as far as most developing countries are concerned, industrialization is considered a threat by the developed countries.
49.	In 1975 the Second General Conference of UN- 
IDO proposed to the developing countries that we be responsible for 25 per cent of the world's manufacturing output by the year 2000,3 but the progress made since that time has been so insignificant that, if the measures proposed by the Sixth Conference are not implemented and if a crash programme is not put into effect to modify the economic policies of most of the developed countries, that target will be another failure and we shall never meet it. We now account for less than 9 per cent of the world's manufacturing output.
50.	Our dependency is once again expressed in the fact that the countries of Asia, Africa and Latin America import 26.1 per cent of the manufactured goods that enter into the world trade current and export only 6.3 per cent.
51.	It may be said that there is some industrial expansion, but it does not take place at the required rate or in the key industries of industrial economy. This was pointed out at the Havana Conference. The world redistribution of industry, the so-called industrial redeployment, should not consist of a new confirmation of the deep economic inequalities that emerged in the colonial era of the nineteenth century. At that time, we were sentenced and condemned to be producers of raw materials and cheap agricultural products. Now, an effort is being made to use our countries' abundant labour and starvation wages to transfer the less technologically developed and less productively viable industries to us: We categorically reject this.
52.	Developed market-economy countries today absorb more than 85 per cent of the world's manufactured goods, including those whose industrial production requires the highest technology. They also control more than 83 per cent of all industrial exports. Twenty-six per cent of those exports go to the developing countries, whose markets they monopolize. The most serious aspect of this dependent structure is that our imports— that is, consumer items as well as capital goods—are all manufactured according to the demands, requirements and technology of the most developed industrial countries and the patterns of consumer societies, which are thus introduced through the chinks of our trade, contaminating our own societies and thus adding a new element to the already permanent structural crisis.
53.	The result of all this—as was noted by the Heads of State or Government in Havana—is that the gap between the developed and the developing countries not only persists but has also substantially increased. The latter's relative share in the world output decreased considerably during the last two decades, a fact which has still more disastrous effects on such problems as malnutrition, illiteracy and poor sanitation and health services.
54.	Some would like to solve the tragic problem of mankind by adopting drastic measures to reduce the population. They remember that wars and epidemics helped to reduce populations in other eras; they wish to go even further, they want to blame under-development on the population explosion. However, the population explosion is not the cause but the result of underdevelopment. Development will bring solutions to the problem of poverty and also, through education and culture, will in turn help our countries to attain rational and adequate rates of growth.
55.	A recent report put out by the World Bank paints an even blacker picture. It says that by the year 2000 some 600 million people on this earth may still be submerged in absolute poverty. 
56.	The state of agricultural and industrial backwardness from which the developing countries have still not managed to emerge is, as the Sixth Conference pointed out, undoubtedly a result of unjust and unequal international relations, but, as the Havana Final Declaration also pointed out, to this is now added the prolonged world economic crisis as an aggravating factor.
57.	I shall not dwell too long on this aspect. Let us state, however, that the Heads of State or Government consider that the crisis of the international economic system is not a cyclical phenomenon but a symptom of the underlying structural maladjustments and basic imbalance and that that imbalance has been aggravated by the refusal of the developed market-economy countries to control their external imbalances, their high inflationary levels and unemployment. The inflation has been engendered in precisely those developed countries that now refuse to implement the only measures that might eliminate it. Let us further point out—and this is something to which we will return later and which has also been set down in the Havana Declaration—that this crisis is also a result of the persisting inequality in international economic relations—so that by eliminating that inequality, as we propose to do, we will contribute to reducing and eliminating the crisis itself.
58.	What are the main guidelines formulated in Havana by the representatives of the movement of non-aligned countries?
59.	We condemned the persistent channelling of human and material resources into an arms race, which is unproductive, wasteful and dangerous to mankind, and we demanded that a substantial part of the resources now devoted to arms, particularly by the major Powers, be used for economic and social development.
60.	We expressed our grave concern over the negligible progress that had been made in the negotiations for the implementation of the Declaration and Programme of Action on the Establishment of a New International Economic Order. We pointed out that this was due to the lack of political will on the part of most of the developed countries, and we specifically censured the dilatory, diversionary and divisive tactics adopted by those countries. The failure of the fifth session of UNCTAD highlighted that very situation.
61.	We confirmed that the unequal exchange in inter-national economic relations, defined as an essential characteristic of the system, had become, if possible, even more unequal. Whereas the prices of manufactured goods, capital goods, food-stuffs and the services that we import from developed countries are constantly rising, the prices of the primary products we export are not, but, on the contrary, are being lowered and are subject to constant fluctuations. Trade relations have worsened. We emphasized that protectionism- one of the aggravating factors of the great depression of the 1930s—had been reintroduced by some developed countries. The Conference deplored the fact that in the GATT negotiations the developed countries belonging to it did not take into account the interests and concerns of the developing countries, especially the least developed among them.
62.	The Conference also denounced the way in which certain developed countries had intensified and increased their domestic production subsidies that redounded against the products of the developing nations.
63.	The Conference further deplored the shortcomings in the scope and operation of the generalized system of preferences and, in that spirit, condemned the discriminatory restrictions contained in the United States Foreign Trade Act and the inflexible positions adopted by some developed countries, which prevented the adoption of agreements on this issue at the fifth session of UNCTAD.
64.	We expressed our concern over the constant deterioration of the international monetary situation. The instability of the exchange rates of the main reserve currencies, together with inflation and the increase in the imbalance in the world economic situation, creates additional economic difficulties for the developing countries and reduces the real value of their export earnings and also further reduces their foreign currency reserves. As a negative factor, we pointed out the disorderly growth of international liquidity, mainly through the use of devalued United States dollars and other reserve currencies. We noted that, while the inequality of international economic relations had increased the developing countries' accumulated foreign debt—to over $300 billion—the international financial bodies and private banks had raised their interest rates and imposed shorter terms of loan amortization, thus financially strangling the developing countries. The Conference denounced all this as constituting an element of coercion in negotiations that allows those financial institutions to obtain additional political and economic advantages at the expense of our countries.
65.	The Conference took into account the neo- colonialist efforts to prevent the developing countries from exercising their full, permanent and effective sovereignty over those natural resources and reaffirmed this right. It is for this reason that it supported the efforts of raw material-producing non-aligned and other developing countries in their search for just and remunerative prices for their exports and their efforts to improve in real terms their export earnings.
66.	Moreover, the Conference paid more attention than ever to the strengthening of economic relations and to the transfer of scientific and technological information among the developing countries. The concept of what could be defined as "collective self-reliance"— that is, mutual support and co-operation among the developing countries, so that in the first place they will depend on their own collective forces—was given great importance in the Havana Declaration. As Chairman of the movement and co-ordinating country, Cuba intends, together with the Group of 77, to do everything necessary to promote the programme of action on economic co-operation outlined by the Conference.
67.	Nevertheless, we cannot conceive of that "collective self-reliance' as anything even remotely resembling self-sufficiency. We rather consider it to be a factor in international relations which will mobilize all the means and resources of that considerable and important part of mankind represented by the developing countries and incorporate them in the general current of resources and economies that can be marshalled in both the capitalist camp and the socialist countries.
68.	The Sixth Conference rejected the attempts of certain developed countries to use the issue of energy as a means of dividing the developing nations.
69.	The problem of energy can be examined only in its historic context, taking into account the fact that the wasteful consumption patterns of some of the developed countries and the role played by transnational oil corporations have led to the squandering of hydrocarbons and noting the plundering role of the transnational corporations, which, until only recently, have benefited from cheap energy supplies which they have used irresponsibly. The transnational corporations exploit both the producers and the consumers and reap enormous and unjustified windfall profits from both, while at the same time falsifying the facts in order to shift the blame for the present situation to the developing countries, exporters of oil.
70.	Permit me to recall that my opening address to the Conference contained a definition of the desperate situation of the non-oil-producing under-developed countries—especially the least developed ones—and that at that time I expressed the confidence that the non-aligned oil-producing countries would devise formulas to help to alleviate the unfavourable situation of those countries that have already been hit by world inflation and by unequal trade relations and are suffering serious balance-of-payments deficits and sharp increases in their foreign debt. But that does not obviate the principal responsibility of the developed countries, their monopolies and their transnational corporations.
71.	When considering the matter of energy from that standpoint, the Heads of State or Government stressed that the subject should be the main focus of global negotiations within the United Nations, with the participation of all countries, and linking the problem of energy to all other development problems—with financial and monetary reforms, with world trade and raw materials—so as to make a comprehensive and global analysis of those aspects which have a bearing on the establishment of the new international economic order.
72.	In revising and reviewing the main problems that confront the developing countries within the context of the world economy, we had to dwell on the activities of the transnational corporations. Once again, their policies and practices were declared unacceptable, it was charged that, in their desire for profits, they exhaust the resources, distort the economies and infringe the sovereignty of developing countries; undermine the rights of people to self-determination; violate the principle of non-interference in the affairs of States; and frequently resort to bribery, corruption and other undesirable practices through which they seek to, and manage to, subordinate the developing countries to the desires and plans of the industrialized countries.
73.	In view of the inadequate progress which had been achieved in the work carried out within the United Nations for the drawing up of a code of conduct to regulate the activities of transnational corporations, the Conference reaffirmed the urgency of the early completion of the work on the code, in order to provide the international community with a legal instrument with which at least to control and regulate the activities of the transnational corporations in accordance with the objectives and aspirations of the developing countries.
74.	In setting forth all the overwhelming negative aspects in the economic situation of developing countries, the Sixth Conference called the special attention of the world to the mounting problems of the least developed, the most disadvantaged, the land-locked countries, and those isolated in the hinterland, and asked that urgent measures be adopted to mitigate and alleviate their problems.
75.	That was the far from optimistic, rather sombre and discouraging picture which the members of the non-aligned movement had in mind when they met in Havana.
76.	Nevertheless, the non-aligned countries did not allow themselves to be swept into positions of frustration or exasperation, although that might have been understandable. While drawing up strategic concepts for advancing and continuing in their struggle, the Heads of State or Government repeated their demands and defined their positions.
77.	The first and fundamental objective in our struggle consists of reducing and finally eliminating the unequal exchange that prevails today and that makes international trade a very useful, helpful vehicle for the hindering of our wealth. Today, the product of one hour's work in the developed countries is exchanged for the product of 10 hours’ work in the underdeveloped nations.
78.	The non-aligned countries demand that serious attention be paid to the Integrated Programme for Commodities, which thus far has been manipulated and shirked in the so-called North-South dialogue. They likewise ask that the Common Fund, projected and planned as an instrument of stabilization to establish a permanent correspondence between the prices they receive for their products and those they pay for their imports, and which has only just begun to be integrated, be given a true impulse and impetus. As far as the non-aligned countries are concerned, this linkage— which permanently ties the prices of their export items with the prices of the basic equipment, industrial products, raw materials and technology that they import from the developed countries—constitutes an essential pivot for all future economic negotiations.
79.	The developing countries demand that the countries that have created inflation and that stimulate it through their policies adopt the necessary measures now to control it and thus put an end to the aggravation of the unequal exchange between our countries,
80.	The developing countries demand—and will continue their struggle to achieve this—that the industrial products of their incipient economies be given access to the markets of the developed countries to put an end to the vicious protectionism which has been reintroduced in the international economy and which threatens to lead us once again into a murderous economic war. They demand that, without deceptive falsehoods, generalized and non-reciprocal tariff preferences be applied, so that the young industries of the developing countries may develop without being crushed in the world market by the superior technological resources of the developed countries.
81.	The non-aligned countries consider that the negotiations about to be concluded on the law of the sea should not be used—as certain developed countries seek to use them—in order to ratify and endorse the existing imbalance as regards sea resources, but should serve as a vehicle for equitable redress. The Third United Nations Conference on the Law of the Sea has once again brought out and stressed the arrogance and imperialist determination of some countries which, placing their technological possibilities before the spirit of understanding and accommodation requested by the developing nations, threaten to take unilateral action in carrying out deep-sea mining operations.
82.	The foreign debts of the developing countries have now reached $335 billion. It is estimated that about $40 billion a year go to servicing those foreign debts—and that is more than 20 per cent of their exports. Moreover, the average per capita income in the developed countries is now 14 times that in the underdeveloped countries. This surely is an untenable situation.
83.	The developing countries need the establishment of a new system of financing through which they would receive the necessary financial resources to ensure the continuous and independent development of their economies. These financing methods should be long- range and at low interest. These financial resources should be completely at the disposal of the developing countries, to enable them to establish priority systems in their own economies and in accordance with their own plans for industrial development and to prevent those funds from being absorbed, as they are today, by transnational corporations, which use alleged financial contributions for development to aggravate the distortions of their economies and to reap maximum profits from the exploitation of the developing nations' own resources.
84.	The developing countries—and, on their behalf, the non-aligned movement—demand that a substantial portion of the immense resources now being squandered on the arms race be diverted for development, which in turn would contribute to reducing the danger of war and to helping to improve the international situation.
85.	Expressing the position of all the developing countries, the non-aligned countries call for the establishment of a new international monetary system which will put an end to the disastrous fluctuations to which the main currencies used in the international economy—especially the United States dollar—are subject today. The financial disorder also hits the developing countries and the latter hope that, when the outlines of the new international monetary system are 
drawn up, they—as the majority of the countries in the international community, representing as they do more than one and a half billion men and women—may be given a voice in the decision-making process.
86.	To sum up: unequal exchange is ruining and impoverishing our peoples and must cease.
87.	Inflation, which is being exported to us, is impoverishing our peoples and must cease.
88.	Protectionism impoverishes our peoples and must cease.
89.	The existing imbalance in the exploitation of sea resources is abusive and must be abolished.
90.	The financial resources received by the developing countries are insufficient and must be increased.
91.	Arms expenditures are irrational. They must cease and the funds thus released must be used to finance development.
92.	The international monetary system prevailing today is bankrupt and should be replaced.
93.	The debts of the least developed countries and of those in a disadvantageous position are burdens impossible to bear and to which no solution can be found and they should be cancelled.
94.	Indebtedness oppresses the rest of the developing countries economically and should be relieved.
95.	The wide economic gap between the developed countries and the countries seeking development, instead of diminishing, is being widened, and should be closed and eliminated.
96.	These then are the demands of the underdeveloped countries.
97.	Response to these demands, some of which have been systematically presented by the developing countries in international forums through the Group of 77 and the non-aligned movement, would permit a change of course in the international economic situation that would provide the developing countries with the institutional conditions for organizing programmes that would definitely place them on the road to development.
98.	But even if all these measures were implemented and the mistakes and evils of the present system of international relations were rectified, the developing countries would still lack one decisive element— foreign financing.
99.	All the domestic and internal efforts, all the sacrifices that the peoples of the developing countries are making and are willing to make, and all the opportunities for increasing their economic potential that would be achieved by eliminating the inequality between the prices of their exports and those of imports and by improving the conditions in which their foreign trade is carried out, would not be enough. In the light of their true financial situation at present, they need enough resources to be able both to pay their debts and to make the enormous expenditures on a global level required by the jump into development.
100.	Here again, the figures are far too well known to require repeating. The Sixth Conference was concerned not only because the debt of the underdeveloped countries was practically unbearable, but also because that debt was growing yearly at a rate that might be termed galloping. The data recently contained in the annual World Bank report that came out while we were holding the Conference in Havana confirmed that the situation was growing worse daily. In 1978 alone, the foreign public debt of 96 of the developing countries rose by $51 billion.  This rate of growth has raised the foreign debt to the astronomical figure already mentioned. We cannot resign ourselves to this sombre prospect. 
101.	The most renowned economists—both Western ones and those who subscribe to Marxist concepts- admit that the developing countries' system of international indebtedness functions in a completely irrational manner and that its subsistence could lead to a sudden interruption that might endanger the entire precarious and unstable balance of the world economy.
102.	Some try to explain away the surprising economic fact that the international banking centres continue to provide funds to countries that are technically bankrupt by arguing that these are generous contributions to help those countries to meet their economic difficulties, but this is not so. In fact, it is an operation for saving the international capitalist order itself. In October of 1978, the Commission of European Communities admitted, by way of clarification, that: the present balance of the world economy depends to a considerable extent on continuing the flow of private loans to non-oil-producing developing countries...on a scale unprecedented prior to 1974, and any obstacle to that flow will endanger that balance."
103.	World .financial bankruptcy would be very hard, in the first place, on the under-developed countries and on the workers in the developed capitalist countries. It would also affect even the most stable socialist economies, but it is doubtful that the capitalist system would be able to survive such a catastrophe, and it would be very difficult for the resulting and dreadful economic situation not to engender inevitably a world conflagration. There is already talk of special military forces to occupy the oil fields and the sources of other raw materials.
104.	But if it is the duty of everyone to concern himself over this sombre prospect, it is first of all the duty of those who possess the greatest wealth and material abundance.
105.	In any case, the prospect of a world without capitalism is not too frightening to us revolutionaries.
106.	It has been proposed that, instead of a spirit of confrontation, we employ a sense of world economic interdependency that will enable us to call on the resources of all our economies in order to obtain joint benefits, but the concept of interdependency is only acceptable when you start by admitting the intrinsic and brutal injustice of the present interdependency. The developing countries will not accept the unjust, arbitrary international division of labour that modern colonialism imposed on them with the English industrial revolution and that was widened and deepened by imperialism as "interdependency".
107.	If we wish to avoid confrontation and struggle— which seems to be the only road open to the developing countries, but is a road that offers long and arduous battles whose proportions are unpredictable today— then we must all seek and find formulas of co-operation to solve the great problems that, while affecting our peoples, cannot be solved without also affecting the most developed countries, one way or another.
108.	Not so many years ago we stated that the irrational squandering of material goods and the subsequent waste of economic resources by developed capitalist society had already become intolerable. Wherein lies the cause of the dramatic energy crisis that we are faced with right now? Who, if not the non-oil- producing under-developed countries, have to bear the main brunt of it?
109.	This feeling that an end must be put to the consumer societies' waste of resources is very widely held. A recent UNIDO document states: "The present way of life, especially in the industrialized countries, may have to undergo a radical and painful change."
110.	Naturally, the developing countries cannot and do not hope that the transformations they seek and the financing they require will come to them as a gift following mere analyses of international economic problems. In this process, which implies contradictions, struggles and negotiations, the non-aligned countries must first of all depend upon their own decisions and their own efforts.
111.	That conviction emerges clearly from the Sixth Conference. In the economic section of the Final Declaration, the Heads of State or Government acknowledge the need to carry out in their countries the necessary economic and social structural changes, considering that this is the only way to eliminate the present vulnerability of their economies and to turn the simple statistic growth into true development. The Heads of State and Government recognize that only thus will their people be willing to pay the price required of them in order to become protagonists in the process. As I said on that occasion: "...if the system is socially just, the possibilities of survival and economic and social development are incomparably greater." The history of my own country provides irrefutable proof of this.
112.	The emerging crying need to solve the problem of under-development brings us back to the problem I mentioned a little while ago and which I should like to make the last that I submit to this thirty-fourth session of the General Assembly. I refer specifically to international financing.
113.	One of the most serious phenomena that accompany the accelerated indebtedness of the developing countries, as we have already said, consists of the fact that the majority of the funds received from outside by the developing nations have to be used to cover the imbalance in their balance of trade, to renew debts and to make interest payments.
114.	If we take as an example the non-oil-exporting developing countries, to whose situation I referred at the Havana Conference, we note that in the last six years alone they have run up deficits in their balance of payments of over $200 billion.
115.	In view of this, the investments required by the developing countries are enormous, and they need them—primarily, and with practically no exception— in those branches of production that yield low profits and therefore do not appeal to private foreign lenders or investors.
116.	To increase the production of food-stuffs so as to do away with the malnutrition that afflicts those 450 million persons I mentioned earlier, we must provide many new land and water resources. According to specialized estimates, 76 million more hectares of land in the developing countries would have to be cultivated and over 10 million more hectares of land irrigated in the next 10 years to meet the needs.
117.	Irrigation systems for 45 million hectares of land would have to be repaired. Therefore, even the most modest estimates admit—and I refer to aid and not to the total flow of resources—that international financial aid will yearly have to reach between 8 and 9 billion dollars in order to obtain an agricultural growth rate of from 3.5 to 4 per cent in the developing countries.
118.	With regard to industrialization, the estimates are far higher. The Second General Conference of UNIDO, when defining the goals for its Lima meeting, stated that at the heart of the international development policy there should stand a target to be achieved in the year 2000 of annual levels of between $450 and $500 billion of which a third—that is, from $150 to $160 billion—will have to be financed from external sources.
119.	But development is not only agriculture and industrialization. Development primarily involves attention to human beings, who should be the protagonists and goals of all development efforts. To cite the example of Cuba, I will point out that during the last five years our country has invested an average of nearly $200 million a year in school construction. Investment in medical equipment and construction of hospitals, polyclinics and so forth is averaging over $40 million a year. And Cuba is only one of nearly 100 developing countries—and one of the smallest at that, in terms of geography and population. Therefore, it can be deduced that the developing countries will need to have billions of dollars more invested every year to overcome the result of backwardness in education and in public health services.
120.	This is the large problem that faces us. And it is not only our problem, a problem for the countries victimized by under-development and insufficient development; it is a problem for the international community as a whole.
121.	On more than one occasion it has been said that we were forced into under-development by colonization and imperialist neo-colonization. The task of helping us to emerge from under-development is, first and foremost, an historical and moral obligation for those who benefited from the plunder of our wealth and the exploitation of our men and women for decades and for centuries. But it is, at the same time, the task of mankind as a whole, and the Sixth Conference declared it so.
122.	The socialist countries did not participate in the plunder of the world and they are not responsible for the phenomenon of under-development. But even so, because of the nature of their social system, in which international solidarity is a premise, they understand and assume the obligation of helping to overcome that phenomenon.
123.	Likewise, when the world expects the oil- producing developing countries to contribute to the universal flow of external financing for development, it does so because of a hope and duty of solidarity among under-developed countries, not because of obligations and duties which no one could hope to impose. The big oil-exporting countries should be aware of their responsibilities.
124.	Even those developing countries that are relatively more advanced should make their contributions. Cuba—which is not speaking here on behalf of its own interests and which is not defending here a national objective—is willing to contribute, in accordance with its means, thousands or tens of thousands of technicians—doctors, teachers, agronomists, hydraulic engineers, mechanical engineers, economists, middle- level technicians, skilled workers and so forth.
125.	The time has therefore come for all of us to join in the task of drawing entire peoples — hundreds of millions of human beings — out of the backwardness, poverty, malnutrition, disease and illiteracy that keep them from enjoying full human dignity and pride. We must therefore muster and mobilize our resources for development, and this is our joint obligation.
126.	There are so many special, multilateral, public and private funds whose purpose is to contribute to one or another aspect of development—agricultural, industrial, meeting balance-of-payments deficits, and so on—that it is not easy for me, in submitting to this thirty-fourth session of the General Assembly this report on economic problems discussed by the Sixth Conference, to formulate a concrete proposal for the establishment of a new fund.
127.	But there can be no doubt that the problem of financing should be discussed thoroughly and fully in order to find a solution to it. In addition to the resources already mobilized by various banking channels, loan organizations, international bodies and private finance agencies, we must discuss and decide upon a strategy for the next development decade, so that in that strategy we include an additional contribution of not less than $300 billion, at 1977 real value, to be invested in the under-developed countries and to be made in yearly instalments of at least $25 billion from the very beginning. This aid should be in the form of donations and long-term, low-interest soft credits.
128.	It is imperative that these additional funds be mobilized as a contribution of the developed world and of other countries with resources to the underdeveloped world over the next 10 years. If we want peace, these resources will be required. If there are no resources for development, there will be no peace.
129.	Some may think that we are asking too much, but I think that the figure itself is still modest. According to statistical information, as I stated at the inaugural session of the Sixth Conference of Heads of State or Government of Non-Aligned Countries, the world is making an annual investment in military expenditures of more than $300 billion. With $300 billion one could in one year build 600,000 schools, with a capacity for 400 million children; or 60 million comfortable homes, for 300 million people; or 30,000 hospitals, with 18 million beds; or 20,000 factories, with jobs for more than 20 million workers; or an irrigation system to water 150 million hectares of land which, with the appropriate technology, could feed a billion people. Mankind wastes that much every year on its military spending. Moreover, consider further the enormous amount of human resources of young people, technicians, scientists and the wasting of fuel, raw materials and other items. That is the fabulous price of preventing a true climate of confidence and peace from existing in the world.
130.	The United States alone will in the 1980s spend six times that much on military activities.
131.	We are requesting less for 10 years of development than is spent in a single year by the ministries of war and much less than a tenth of what will be spent for military purposes in 10 years.
132.	Some may consider our demand irrational, but where the true irrationality lies is in the world's madness in our era and in the threats and perils which hover over mankind.
133.	The enormous responsibility of studying, organizing and distributing these amounts of resources should be entrusted fully to the United Nations. These funds should be administered by the international community itself, on a footing of absolute equality for all countries, whether they be contributors or beneficiaries, without any political conditions and without the amount of the donation having anything to do with the voting power in deciding when loans are to be granted and to whom.
134.	Even though the flow of resources should be measured in financial terms, it should not consist only of money. It may well be made up of equipment, fertilizers, raw materials, fuel and complete factories, valued in the terms of international trade. Aid in the form of technical personnel and the training of cadres should also be considered as a contribution and counted as such.
135.	We are convinced that if the Secretary-General of the United Nations — with the assistance of the President of the General Assembly, with all the prestige and weight of this Organization behind them, and further supported from the very outset by the backing that the developing countries, and especially the Group of 77, could and would give that initiative—would call together the various factors we have mentioned to initiate discussions in which there would be no room for the so-called "North-South" and "East-West" antagonisms, but in which all forces would be joined in a common undertaking, a common duty and a common hope, this idea that we are now submitting to the General Assembly could then be crowned with success. This is not a project that would benefit only the developing nations; it would benefit all countries.
136.	As revolutionaries, we are not afraid of confrontation. We have placed our trust in history and in peoples. But as the spokesman and interpreter of the feelings of 95 nations, it is my duty here to struggle to achieve co-operation among peoples, a co-operation which, if attained on new and just bases, will benefit all the countries composing the international community and will be a blessing for world peace.
137.	Development in the short-term view may well be a task entailing apparent sacrifices and even donations which may seem irrecoverable. But the vast world now living submerged in backwardness with no purchasing power and with extremely limited consumer capacity will, with its development, add a flood of hundreds of consumers and producers to the international economy. And it is only in this way that the international economy can be rehabilitated and can help the developing countries to emerge from the crisis in which they are submerged.
138.	The history of international trade has shown that development is the most dynamic factor in world trade. The major portion of the trade of today takes place among fully industrialized countries. We can assure you that as industrialization and progress spread throughout the world, so trade will also spread to the benefit of all.
139.	It is for this reason that on behalf of the developing countries we advocate our cause and we ask you to support it. But this is not a gift which we seek from you. If we do not come up with effective solutions, we will all be equal victims of the catastrophe.
140.	Human rights are very often spoken of, but we must also speak of humanity's rights. Why should some people go barefoot that others may travel in expensive cars? Why should some live only 35 years that others may live 70? Why should some be miserably poor that others may be exaggeratedly rich? I speak on behalf of the children of the world who do not even have a piece of bread. I speak on behalf of the sick who lack medicine. I speak to you on behalf of those who have been denied the right to life and human dignity.
141.	Some countries are on the sea; some are not. Some have energy resources; others do not. Some possess abundant land on which to produce food; others do not. Some are so glutted with machinery and factories that even the air cannot be breathed because of their poisoned atmosphere; and others have only their own emaciated arms with which to earn their daily bread.
142.	In short, some countries possess abundant resources; others have nothing. What is their fate? To starve? To be eternally poor? What good is civilization then? Why, then, the conscience of man? Why, then, the United Nations? Why, then, the world? You cannot speak of peace on behalf of tens of millions of human beings all over the world who are starving to death or dying of curable diseases. You cannot speak of peace on behalf of 900 million illiterates.
143.	The exploitation of the poor countries by the rich must cease. I know that in many poor countries there are exploiters and those who are exploited. I address myself to the rich, asking them to contribute. And I address myself to the poor, asking them to distribute.
144.	Enough of words: now to deeds. Enough of abstractions; we now want concrete action. Enough of speaking about a speculative new international economic order which nobody understands; we must now speak of a real objective order which everybody understands.
145.	I have not come here as a prophet of the revolution. I have not come here to ask or to wish that the world be violently convulsed. I have come to speak of peace and co-operation among the peoples, and I have come to warn that, if we do not peacefully and wisely solve and eliminate the present injustices and inequalities, the future will be apocalyptic.
146.	The clashing of weapons, the threatening language and the overbearing behaviour in the international arena must cease. Enough of the illusion that the problems of the world can be solved by nuclear weapons. Bombs may kill the hungry, the sick and the ignorant; but bombs cannot kill hunger, disease and ignorance. Nor can bombs kill the righteous rebellion of the peoples. And in the holocaust, the rich, who are the ones who have the most to lose in this world, will also die.
147.	Let us say farewell to arms, and let us in a civilized manner dedicate ourselves to the most pressing problems of our times. This is the responsibility, this is the most sacred duty of the statesmen of all the world. Moreover, this is the basic premise for human survival.
